On Motion for Rehearing.
On rehearing appellant says that we erred in stating that there is some doubt whether appellant made timely objection to certain evidence. Further study of the record has caused us to conclude that appellant did object to the admission in evidence of Section 46.2 of the Rules and Regulations of the United States Department of Agriculture.
But we still hold that such error was harmless. The only real issue was whether appellant contracted to purchase the bananas in question. Appellee testified that he did. Appellant’s own testimony, as pointed out in our original opinion, also, impliedly admits that he did. Certainly thére is nothing in the record to support a holding that appellant was probably harmed by the introduction in evidence of the Regulations pertaining to a collateral, not the ultimate issue.
The motion for rehearing is overruled.